Citation Nr: 1724431	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  13-25 675	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to recognition as the surviving spouse of the Veteran for the purposes of receipt of death pension.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jason George, Associate Counsel



INTRODUCTION

The Veteran served on active duty from April 1954 to August 1960.  The Veteran died in 2004 and his wife is the surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2012  decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.


FINDINGS OF FACT

1. The Veteran, who served on active duty during wartime, died in June 2004. 

2. The appellant, who is the Veteran's surviving spouse, remarried in March 2007 and divorced in March 2010.


CONCLUSION OF LAW

The criteria for entitlement to a death pension have not been met, as the surviving spouse's subsequent marriage ended in divorce.  38 U.S.C.A. § 1541 (West 2014); 38 C.F.R. § 3.3, 3.50, 3.55 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the appellant and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).

Legal Criteria

Certain VA death benefits, including death pension and accrued benefits, are payable to a veteran's surviving spouse. 38 U.S.C.A. §§ 1541, 5121 (West 2014).

"Spouse" is defined as by regulation as a person of the whose marriage to the veteran meets the requirements of [38 C.F.R.] § 3.1(j).  38 C.F.R. § 3.50(a).  "Marriage" is defined as "a marriage valid under the law of the place where the parties resided at the time of the marriage, or the law of the place where the parties resided when the rights to benefits accrued." 38 C.F.R. § 3.1(j).

A "surviving spouse" is defined as a person who was the spouse of the veteran at the time of the veteran's death and who (1) lived with the veteran continuously since the time of the parties' marriage to the date of the veteran's death, unless there was a separation which was due to the misconduct of, or procured by, the veteran without the fault of the spouse, and (2) except as provided in 38 C.F.R. § 3.55, has not remarried and has not since the death of the veteran and after September 19, 1962, held herself out to the public as the spouse of one other adult with whom she was then cohabiting.  38 C.F.R. § 3.50(b).

Remarriage of a surviving spouse does not bar the furnishing of pension benefits to the surviving spouse if the marriage was void or annulled.   38 C.F.R. § 3.55(a)(1).  
However, for marriages ending after November 1, 1990, there are no applicable provisions to reinstate eligibility for death pension benefits after a remarriage, even if the appellant's subsequent marriage has ended in divorce.  38 C.F.R. § 3.55(a)(2).



Facts

The appellant was married to the Veteran for 29 years before his death.  From July 2004 until her remarriage in March 2007, the appellant received a death pension.  Her remarriage ended in divorce in March 2010.  There is no indication in the record, or assertion by the appellant, that her subsequent marriage was annulled or considered void under state law.  Therefore, under 38 C.F.R. § 3.55, the appellant is not entitled to resume a death pension.

Understandably, the appellant will be frustrated with the Board's decision today, for this denial does not reflect the love and devotion the Veteran and appellant shared for nearly three decades.  However, as outlined above, the laws enacted by Congress, and regulations promulgated in pursuit thereof by VA, have tied the Board's hands, and, as matter of law, the Board cannot grant the benefit the appellant seeks in this appeal.  See Davenport v. Principi, 16 Vet. App. 522   (2002); Harvey v. Brown, 6 Vet. App. 416 (1994); Sabonis v. Brown, 6 Vet. App. 426 (1994).  The claim must be denied.


ORDER

Recognition as the surviving spouse of the Veteran for purposes of the receipt of death pension benefits is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


